Citation Nr: 1325366	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for stroke.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the prior remand of this case, the Veteran was afforded a VA psychiatric examination, which was accomplished in January 2013.  Unsuccessful attempts were also made to obtain private treatment records which had been identified by the Veteran, and more recent VA treatment records were obtained, also in accordance with the remand.  However, the examiner who conducted the January 2013 evaluation indicated that, in addition to the claims file, he reviewed the Veteran's CPRS records (electronic medical records).  He referenced a record from 2006 which apparently showed that the Veteran gave false information about the circumstances of his service to a VA psychologist, presumably to try to obtain a diagnosis of PTSD.  However, the record that was referenced by the examiner does not appear to be in the claims file.  Review of the paper and electronic claims folders shows that medical records from August 2002 to April 2013 are of record, with the exception of the records for the period between January 2006 and December 2006.  It appears from the examiner's review of the Veteran's CPRS records that the Veteran may in fact have received treatment from a VA Medical Center between January 2006 and December 2006.  Therefore these records, if they exist, must be associated with the claims file before any decision can be made on the Veteran's claims.  

The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records for the period from January 2006 through December 2006.  If these records do not exist or otherwise cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 






Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


